Citation Nr: 0121113	
Decision Date: 08/20/01    Archive Date: 08/27/01

DOCKET NO.  95-36 742	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to service connection for low back disability.


REPRESENTATION

Appellant represented by:	Wm. Michael White, Esq.


WITNESS AT HEARINGS ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

J. M. Daley, Counsel


INTRODUCTION

The veteran had active service from October 1943 to December 
1945.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from an August 1995 rating decision of the 
Detroit, Michigan, Department of Veterans Affairs (VA) 
Regional Office (RO).  The veteran's appeal for service 
connection for low back disability was denied by the Board in 
a decision dated in May 1999.  The veteran appealed to the 
United States Court of Appeals for Veterans Claims (Court).  
In February 2001, the Court vacated the Board's May 1999 
decision and remanded the matter for action consistent with 
the February 2001 Memorandum Decision.


FINDINGS OF FACT

1.  The veteran's service low back disorder resolved without 
residual disability.

2.  The veteran's current low back disability developed more 
than one year following his discharge from service and is not 
etiologically related to service.


CONCLUSION OF LAW

Low back disability was not incurred in or aggravated by 
active service and the incurrence or aggravation of arthritis 
of the low back during active duty may not be presumed.  
38 U.S.C.A. §§ 1101, 1110, 1112 (West 1991); Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, § 4, 114 
Stat. 2096, 2098-99 (2000) (to be codified as amended at 
38 U.S.C. § 5107); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2000).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Legal Criteria

Service Connection

Service connection is granted for disability resulting from 
disease or injury incurred in or aggravated by active duty.  
38 U.S.C.A. § 1110 (West Supp. 2000); 38 C.F.R. § 3.303 
(2000).  

Service incurrence or aggravation of arthritis may be 
presumed under certain circumstances if it is manifested to a 
compensable degree within a year of the veteran's discharge 
from service.  38 U.S.C.A. §§ 1101, 1112 (West 1991); 
38 C.F.R. §§ 3.307, 3.309 (2000). 

Where there is a chronic disease shown as such in service or 
within the presumptive period under 38 C.F.R. § 3.307 so as 
to permit a finding of service connection, subsequent 
manifestations of the same chronic disease at any later date, 
however remote, are service connected, unless clearly 
attributable to intercurrent causes.  For the showing of 
chronic disease in service or during any applicable 
presumptive period, there is required a combination of 
manifestations sufficient to identify the disease entity, and 
sufficient observation to establish chronicity at the time, 
as opposed to merely isolated findings or a diagnosis 
including the word "chronic."  When the fact of chronicity 
in service (or during any applicable presumptive period) is 
not adequately supported, then a showing of continuity after 
discharge is required to support the claim.  38 C.F.R. 
§ 3.303(b) (2000).

Service connection may also be granted for any disease 
initially diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).  


Standard of Review

Except as otherwise provided by law, a claimant has 
the responsibility to present and support a claim 
for benefits under laws administered by the 
Secretary.  The Secretary shall consider all 
information and lay and medical evidence of record 
in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  
When there is an approximate balance of positive 
and negative evidence regarding any issue material 
to the determination of a matter, the Secretary 
shall give the benefit of the doubt to the 
claimant.  VCAA, Pub. L. No. 106-475, § 4, 114 
Stat. 2096, 2098-99 (2000) (to be codified as 
amended at 38 U.S.C. § 5107); see also Gilbert v. 
Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a 
claim on its merits, the evidence must preponderate 
against the claim.  Alemany v. Brown, 9 Vet. App. 
518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

The Board must account for the evidence which it finds to be 
persuasive or unpersuasive, analyze the credibility and 
probative value of all material evidence submitted by and on 
behalf of a claimant, and provide the reasons for its 
rejection of any such evidence.  See Struck v. Brown, 
9 Vet. App. 145, 152 (1996); Caluza v. Brown, 7 Vet. App. 
498, 506 (1995); Gabrielson v. Brown, 7 Vet. App. 36, 40 
(1994); Abernathy v. Principi, 3 Vet. App. 461, 465 (1992); 
Simon v. Derwinski, 2 Vet. App. 621, 622 (1992); Hatlestad v. 
Derwinski, 1 Vet. App. 164, 169 (1991).

Factual Background

Service medical records reflect that the veteran presented in 
November 1943 and complained he had sprained his back a day 
earlier.  He was treated with medication and released to 
duty.  Service medical records are otherwise negative for 
evidence of low back disability.  The report of physical 
examination at discharge, dated in December 1945, notes that 
no musculoskeletal defect was found on clinical examination.

In 1947, the veteran claimed entitlement to compensation 
benefits for a skin disorder.  He did not claim entitlement 
to benefits based on any back disorder at that time.  Also, a 
review of the claims file from 1947 to 1957 reflects that the 
veteran requested VA treatment and/or benefits based on 
dental matters, myopia, headaches, abdominal pains, skin 
problems and arthritis of the hips and knees.  The veteran 
did not identify any back problem on forms associated with 
the above.

A VA hospitalization report dated in May 1957 reflects 
evaluation of abdominal complaints; the physical examination 
was positive for peri-umbilical/right upper quadrant pain and 
otherwise unremarkable.  Such is the earliest, post-service 
medical evidence associated with the claims file.  

On a form dated in August 1960, the veteran identified having 
pains in his lower back, radiating to his left leg.  He 
reported that the condition was first noted in February 1959 
while he was laying brick.  He was noted to have been 
hospitalized for 81 days, to include six days of traction.  
The 1960 report indicates no need for hospitalization at that 
time; the impression was residuals of lumbar disc syndrome.  

A private record from Southern Nevada Memorial Hospital, 
dated in May 1965, includes note of paravertebral spasm.  In 
a letter dated in October 1965, Dr. Scully noted the veteran 
to have been admitted to the Southern Nevada Memorial 
Hospital in March 1965 for an injury to his back after an 
automobile accident.  Dr. Scully noted the veteran's history 
of back surgery in the form of a laminectomy several years 
earlier.  The veteran complained of bouts of back pain up 
until the present accident.  The impression was degenerative 
disc disease and left sciatica.

In a letter dated in January 1966, Dr. Ver Brugghen noted the 
veteran's complaints of pain in the back and left leg and 
notes the March 1965 rear-end collision as well as his 
treatment for a similar condition in 1961.  The diagnosis was 
recurrent herniated nucleus pulposus.  

In a letter dated in July 1966, Dr. Laub noted that the 
veteran had a low back injury in 1961 for which he was 
operated on and that laminectomy was performed in January 
1966.  X-rays taken in December 1966 showed a defect at S-1.  
In a letter dated in January 1967, Dr. Harris diagnosed 
degenerative disc disease.

In June 1971, the veteran filed a formal claim of entitlement 
to pension benefits based on a back injury.  On the form it 
appears he initially indicated an injury in May 1971, and 
then changed such to reflect incurrence in 1959.  He 
identified treatment at a VA facility in 1967 and by R. 
Rosenberg, D.O. in May 1971.  

The RO requested VA records.  Of record is a VA report of 
hospitalization dated in July 1971 and reflecting the 
veteran's complaints of low back pain.  He gave a history of 
laminectomies in 1961 and 1966 and stated he did well until 
May 1971 when he was involved in an automobile accident.  The 
veteran made no mention of an in-service injury.  The 
diagnosis was low back pain.

In September 1971 the RO denied pension benefits.

Also of record is a report from Dr. Rosenberg, dated in 
October 1971.  Dr. Rosenberg noted prior laminectomies and 
advised the veteran that the accident had aggravated his 
previous back condition.  The impression was acute traumatic 
lumbar strain.

In December 1971, the veteran disagreed with the RO's denial 
of pension benefits, stating his back disability was totally 
disabling and he should be entitled to nonservice-connected 
pension benefits.

In January 1972, the veteran reported for a VA examination.  
He gave a history of having injured his back in 1959 while 
laying bricks, with two subsequent surgeries at private 
hospitals in 1961 and 1966.  He also gave a history of a 
subsequent automobile accident.  The veteran denied having 
had any serious medical problems while in the service.  He 
complained of low back pain radiating to his leg of three 
months' duration.  The diagnosis was laminectomy residuals 
with marked limited motion, pain and spasm.

In March 1972, the RO determined that the veteran was 
permanently and totally disabled for pension purposes, 
effective June 16, 1971.

In February 1980 the veteran requested VA to check his 
service records for a back injury.  In a July 1980 statement, 
the veteran requested VA to consider a claim of entitlement 
to service connection for his back disability.  

Of record is a VA hospitalization report dated in July 1980 
and showing an assessment of low back pain.  Also of record 
is a VA outpatient record dated in June 1980, which notes the 
veteran's complaints of back pain since 1966, with radiation.  
VA records dated from July 1978 to August 1980 also reflect 
complaint of back problems and show a diagnosis of lumbar 
strain.

In a report dated in October 1980, Dr. McLeod reported 
evaluation of the veteran in November 1977 for chronic back 
pain.

In January 1981, the veteran testified at a personal hearing.  
He reported injuring his back in service when lifting a heavy 
piece of meat.  He indicated he received some medication and 
then the pain left.  He reported not thinking about it until 
years later.  He denied additional in-service treatment for 
his back.  He then reported he first had treatment for his 
back after service in 1959.  He reported having had only mild 
backaches in the interim.  

VA records dated from 1984 to September 1990 generally 
reflect intermittent complaints of back pain.  

A VA outpatient record dated in June 1984 includes note of a 
history of atypical back pain since 1982.  A record dated in 
January 1985 shows the veteran reported having sprained his 
back in service in 1943.  

Private records from the Group Health Plan, dated in June 
1986, include note of chronic back pain originating in 1943 
when the veteran incurred injury lifting a side of beef.

The assessment at the time of VA treatment in October 1987 
was chronic low back pain secondary to trauma in 1943.

A VA outpatient record dated in February 1990 includes note 
of the veteran's report of having hurt his back in 1943.  

X-rays taken by VA in July 1994 showed degenerative joint 
disease.  

In March 1991, the veteran presented for a personal hearing.  
He indicated he was afraid to go to another doctor in service 
after he saw a physician who told him his back would be all 
right.  He stated that he had back problems after he got out 
of the service and that he did not have a physical at 
discharge from service.  He reported seeing physicians every 
once in a while after he got out of service.  He reported 
records of Dr. Levine, who he started seeing in 1959, had 
been destroyed.  He also reported seeing a physician in 
Alabama approximately a year after his discharge.  He 
reported that in or around 1958 he was working as a brick 
layer and that in 1959 his back flared up on the job.  He 
reported he had received Workmen's Compensation for his back 
injury.  The veteran indicated he had told the physician 
about injuring his back in service but that Dr. Levine had 
"sealed that away."

In a letter dated in April 1993, Dr. Cardwell set out that 
the veteran had a long history of low back pain radiating 
into both legs and that the veteran was initially injured 
while in the military in 1943.  Dr. Cardwell stated that the 
condition persisted upon military discharge and then cited 
the veteran's argument that he was not given any physical 
examination at discharge.  Dr. Cardwell cited the veteran's 
account of post-service treatment in contrast to VA 
conclusions as to no treatment during that time.  Dr. 
Cardwell acknowledged two post-service laminectomies.  
Dr. Cardwell related the veteran's present back problems and 
back problems over 50 years' time to the in-service injury.

In a statement received in September 1993, the veteran 
reported treatment by Dr. Dasher in December 1945 and for 
approximately three years thereafter.  He indicated Dr. 
Dasher was deceased.  Lay statements are also of record from 
relatives indicating the veteran was treated by Dr. Dasher 
for his back.

In May 1996, the veteran testified at a personal hearing.  He 
reported treatment by a Dr. Jimison but stated that physician 
was deceased and the records had been destroyed.  May 1996 
Transcript at 5.  He argued that in 1959 he aggravated his 
previously existing back disorder.  He reported treatment in 
1961 from Jewish Hospital in New York, a hospital no longer 
in operation.  He explained he had attempted to obtain 
records and that they might have been transferred to another 
hospital.  May 1996 Transcript at 7.  

In June 1997, the veteran testified before the undersigned.  
He indicated he had seen a physician in the 1940s/early 1950s 
but the records were unavailable.  June 1997 Transcript at 3.  
He reported that records from 1961 suggested the back problem 
was a long-time matter.  He denied injuries prior to 1961, 
other than in service.  He also gave a history of an 
automobile accident in 1965.  June 1997 Transcript at 6.  He 
indicated treatment by a Dr. Cardwell in the 1980s.

In June 1998, the veteran presented for a VA examination.  
The examiner reviewed the claims file and noted the veteran's 
multiple health problems.  The examiner stated the veteran 
was a difficult historian as he was evasive.  The veteran 
reported injuring his back lifting something in November 
1943.  He stated he talked to a corpsman but got no other in-
service treatment  He indicated his back got better after 
that period of time, without surgery, work-up, care or x-ray, 
and that he was able to continue his service duties.  He 
denied injuries, problems, medical care or difficulty for the 
remainder of service.  The veteran reported aggravating his 
back in 1959, after which he was out of work for two years 
and required surgery.  He reported again injuring himself in 
1965, when he was in a vehicle and hit from behind.  He 
stated his back was significantly injured at that time, and 
that he collected monies in a law suit.  The veteran then 
reported he injured himself while working as a bricklayer; he 
was unable to remember the exact year stating 1968, 1969 or 
1970.  He reported he received Workmen's Compensation at that 
time.  

In June 1998 the veteran described his symptoms as 
intermittent.  He complained of back stiffness and a dull 
pain in his left thigh, without radiation past the knee at 
that time.  X-rays revealed generalized degenerative 
arthritis consistent with the veteran's age.  The VA examiner 
noted consideration of Dr. Cardwell's April 1993 statement.  
The VA examiner concluded that the veteran's service neither 
caused, aggravated nor made more likely his back disability.  
The VA examiner related back problems to separate, specific, 
post-service injuries that were treated and were now better, 
without need of further medical care or treatment.  The 
examiner diagnosed age-related arthritis, without current 
disabling residuals of prior injuries and laminectomies.

VCAA

During the pendency of the veteran's appeal but after the 
RO's most recent consideration of his claim, the VCAA, Pub. 
L. No. 106-475, 114 Stat. 2096 (2000), was signed into law.  
This liberalizing legislation is applicable to the veteran's 
claim.  See Karnas v. Derwinski, 1 Vet. App. 308, 312-13 
(1991).  It essentially eliminates the requirement that a 
claimant submit evidence of a well-grounded claim, and 
provides that VA will assist a claimant in obtaining evidence 
necessary to substantiate a claim but is not required to 
provide assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  It also includes new notification provisions.  
Specifically, it requires VA to notify the claimant and the 
claimant's representative, if any, of any information, and 
any medical or lay evidence, not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
of which portion, if any, of the evidence is to be provided 
by the claimant and which part, if any, VA will attempt to 
obtain on behalf of the claimant.  

The record reflects that the veteran has been informed of the 
requirements for establishing entitlement to service 
connection and has submitted pertinent evidence and argument, 
to include at personal hearings, in support of his claim.  
The RO has informed the veteran by its letters, the statement 
of the case, and supplemental statements of the case; of the 
evidence needed to substantiate his claim and has advised him 
of the evidence it has obtained.  

The RO has obtained a VA medical opinion pertinent to the 
veteran's claim and has made multiple requests for VA 
treatment and hospitalization records for different time 
periods as identified by the veteran; available, pertinent VA 
records are associated with the claims file.

The veteran himself has identified the unavailability of 
specific private records, to include those dating back to the 
period from in or around service discharge up to 1959.  In 
his statements and hearing testimony he has also specifically 
indicated the unavailability of records from Jewish Memorial 
Hospital, Trafalgar Hospital, Grand Central Hospital and 
Mother Caprinit Hospital.  He has also identified that the 
private physicians who treated him in the decade or so after 
service are deceased, or has stated that associated records 
are otherwise unavailable.  

Finally, the veteran's claim was previously denied on the 
merits, not as not well grounded, and, subsequent to the 
Court's decision in this case, the veteran and his attorney 
were afforded further opportunity to identify evidence or 
submit additional argument pertinent to the appeal.  The 
private attorney responded without submission or 
identification of additional evidence pertinent to the claim. 

In sum, the facts relevant to this claim have been properly 
developed and there is no further action which should be 
undertaken to comply with the provisions of the VCAA.  
Therefore, there is no prejudice to the veteran as a result 
of the Board deciding the claim without first affording the 
RO an opportunity to consider the claim in light of the VCAA.

Analysis

The veteran contends that he currently has disability of the 
low back related to an in-service incident.  He argues that 
he injured his back during active service and thereafter 
experienced continuous symptomatology that was aggravated by 
multiple post-service injuries.

The Board begins by acknowledging in-service notation of a 
low back sprain.  However, service records reflect such was 
treated with medication and the veteran was returned to duty.  
Service records are negative for follow-up treatment, later 
complaints, or further pertinent diagnosis.  Moreover, 
despite the veteran's assertion that he was not physically 
examined at discharge, his service medical records include a 
report of medical examination at discharge that contains his 
personal information.  That report includes note of no 
diagnosis, complaint or abnormal finding pertaining to the 
veteran's back.  Thus, service records reflect only an acute 
and transient injury to the back, that was resolved at 
discharge. 

The Board next acknowledges the veteran's report, offered in 
connection with his VA claim, of treatment for his back in 
the interim years from 1945 to 1959.  He has, however, stated 
that records of such treatment are unavailable and the 
existing claims file contains no medical evidence of 
treatment for back problems prior to 1959.  There is, 
therefore, no contemporaneous medical evidence of arthritis 
of the back manifested to a compensable degree within the 
initial post-service year.  Moreover, there is no other 
medical evidence indicating that the veteran manifested 
arthritis within one year of his discharge from service.

Further, the veteran's claim of treatment for back problems 
during the time period 1945 to 1959 is not supported by the 
evidentiary record.  First, the Board notes the veteran's 
multiple claims for VA treatment or other benefits made from 
1947 to 1957.  In none of the associated documentation did 
the veteran mention back problems or identify treatment for 
such.  A veteran's delay in asserting a claim can constitute 
negative evidence which weighs against that belated claim.  
See Shaw v. Principi, 3 Vet. App. 365 (1992).

Also, in connection with VA hospitalization in May 1957, 
physical examination was unremarkable except for peri-
umbilical/right upper quadrant pain.  Furthermore, in 
connection with the first documented complaint of back 
problems, the veteran himself reported that the condition was 
first noted in 1959, in connection with performance of his 
job duties, and that he required extensive hospitalization at 
that time.  He did not indicate any prior back injury or any 
continuing post-service back problems evident prior to 1959.

The veteran's report of back problems beginning in or around 
1959 or later is consistent with private and VA records dated 
up and until 1980.  The veteran originally claimed 
entitlement only to nonservice-connected pension benefits 
based on his back disability after an accident in 1971.  
Moreover, in connection with VA examination in January 1972, 
the veteran specifically denied having had any serious 
medical problems in service.  The medical evidence dated in 
the interim between 1959 and 1980 reflects the veteran's 
report of multiple post-service injuries, to include a work 
injury in 1959 and automobile accidents in 1965 and 1971.  
Notably, such evidence is absent note of in-service injury or 
in-service back problems.  

Based on the above, the Board finds the veteran's statements 
of first having back problems in or after 1959, made in 
conjunction with medical treatment contemporary to multiple 
post-service accidents, more probative than his revised 
statement as to continued back problems since service, made 
in conjunction with his claim for VA compensation benefits.  
To the extent he may in fact have sought treatment for what 
he has described as mild, interim backaches after service, 
the claims file contains no objective medical evidence of the 
nature of any back disability existing at that time and 
neither the veteran nor his lay witnesses are competent to 
establish the existence of a diagnosed back disability or to 
causally relate such to service.  Espiritu v. Derwinski, 
2 Vet. App. 492 (1992).  Such conclusions require medical 
evidence.  Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).

The claims file does contain medical evidence relevant to the 
existence and etiology of back disability and showing post-
service diagnoses of sprain, disc syndrome and, most 
currently, arthritis of the spine.  

With respect to etiology, generally, there are both VA and 
private notations of the veteran having initially hurt his 
back in 1943, during service.  Such notations are set out in 
progress notes without reference to the veteran's past 
records having been reviewed and without any physician 
offering any basis for associating post-service back problems 
to problems in service.  Rather, they appear to be a 
transcription of the veteran's reported history.  The 
notations also reflect that the veteran's entire history, 
i.e., multiple post-service accidents, was not considered, 
and do not contain any overall medical opinions as to the 
nature of back problems in service as compared to post-
service, or a clear opinion relating current disability to 
service.  The Court has noted, that "[e]vidence which is 
simply information recorded by a medical examiner, unenhanced 
by any additional medical comment by that examiner, does not 
constitute 'competent medical evidence' . . . ."  LeShore v. 
Brown, 8 Vet. App. 406, 410 (1995).  Also, the Court has held 
that the weight of a medical opinion is diminished where that 
opinion is ambivalent, based on an inaccurate factual 
premise, based on an examination of limited scope, or where 
the basis for the opinion is not stated.  See Reonal v. 
Brown, 5 Vet. App. 548 (1993); Sklar v. Brown, 5 Vet. App. 
140 (1993); Guerrieri v. Brown, 4 Vet. App. 467 (1993).

The record does contain two opinions as to the etiology of 
the veteran's claimed back disability, found in a statement 
from Dr. Cardwell, dated in April 1993, and a June 1998 VA 
examination report.  The Board, after consideration of both 
reports, finds the June 1998 VA examination opinion to be 
more probative.  In this regard the Board notes that the 
Court has consistently declined to adopt a rule that accords 
greater weight to the opinions of treating physicians.  
Winsett v. West, 11 Vet. App. 420 (1998); Guerrieri v. Brown, 
4 Vet. App. 467 (1993); Chisem v. Brown, 4 Vet. App. 169, 176 
(1993).  The Board acknowledges that Dr. Cardwell treated the 
veteran on multiple occasions over many years since in or 
around 1980.  However, the fact remains that he has no 
personal knowledge of the condition of the veteran's back in 
service or until many years thereafter.  Therefore, his 
opinion linking the veteran's current low back disability to 
service must, at least in part, be based upon information 
provided by the veteran and/or a review of medical records 
pertaining to treatment or evaluation of the veteran prior to 
1980.  

Dr. Cardwell's opinion appears to be based on the veteran's 
history of back problems in service and continuing thereafter 
whereas the June 1998 VA examination opinion is offered based 
upon review of the veteran's complete claims file to include 
service medical records.  The basis for Dr. Cardwell's 
opinion is partially inaccurate.  Although Dr. Cardwell 
accurately notes the incurrence of a back injury in service, 
as reported by the veteran, Dr. Cardwell also cites the 
veteran's account of not having had a discharge examination 
in concluding that the veteran's back problems persisted at 
discharge.  However, service records contain a report of 
discharge examination which shows that no back defect was 
found.  In addition, despite noting two post-service 
surgeries, Dr. Cardwell failed to acknowledge or discuss the 
veteran's multiple, post-service back injuries.  

In short, Dr. Cardwell did not consider a medical history as 
complete and accurate as the June 1998 VA examiner.  The 
Board is not bound to accept medical opinions which are based 
on history supplied by the veteran where that history is 
unsupported by the medical evidence.  Black v. Brown, 5 Vet. 
App. 177 (1993); Swann v. Brown, 5 Vet. App. 229 (1993); 
Reonal, op. cit.; and Guimond v. Brown, 6 Vet. App. 69 (1993) 
and most recently, Pond v. West, 12 Vet. App. 341 (1999) 
where the appellant was himself a physician.

In contrast, the June 1998 VA examiner reviewed the veteran's 
service records and acknowledged the in-service injury, but 
also noted specific details such as the one-time in-service 
treatment without further in-service care or complaint.  
Moreover, unlike Dr. Cardwell, the VA examiner specifically 
discussed the veteran's multiple, significant post-service 
injuries and not just his post-service surgeries.  Finally, 
the June 1998 VA examiner considered Dr. Cardwell's April 
1993 opinion.  The June 1998 VA examiner concluded that based 
on the veteran's service medical records and post-service 
evidence of multiple injuries, the post-service diagnoses 
were related to separate, post-service injuries and not to 
service.  The examiner indicated that such resulting 
disabilities had been successfully treated and were not 
presently evidenced.  That examiner also noted that the 
veteran's currently existing back disability was age-related 
arthritis, unrelated to any incident of service.  

The June 1998 VA opinion is based on a complete review of the 
relevant and accurate history of the veteran's problems and 
therefore more probative than Dr. Cardwell's opinion.  Other 
than Dr. Cardwell's opinion, there is no competent medical 
evidence that refutes the conclusion that the veteran 
developed post-service back problems in response to post-
service injuries affecting the back and unrelated to service.  
As such, service connection for a back disability is not 
warranted in that the preponderance of the evidence is 
against such claim.  

The Board concludes by addressing the specific arguments put 
forth by the veteran's attorney, as well as specific concerns 
raised in the Court's February 2001 decision, which are not 
otherwise brought out in the above discussion.  

The Court and the veteran's attorney cited the Board's prior 
discounting of Dr. Cardwell's opinion in part due to Dr. 
Cardwell having only examined the veteran once.  Herein, the 
Board has acknowledged multiple episodes of treatment, yet, 
for reasons detailed above, concluded that Dr. Cardwell's 
opinion is less probative than the June 1998 examination 
opinion.  

The veteran's attorney cites Farris v. Secretary of HHS, 773 
F.2d 85, 90 (6th Cir. 1985); Harris v. Heckler, 756 F.2d 431, 
435 (6th Cir. 1985); Hurst v. Schweiker, 725 F.2d 53, 55 (6th 
Cir. 1984); and Stamper v. Harris, 650 F.2d 108, 111 (6th 
Cir. 1981) and specifically argues that the Social Security 
Administration is required to afford the opinions of treating 
physicians greater weight than the contrary opinion of a 
consulting physician who has seen the claimant on only a 
single occasion and that VA should also apply such rule.  
However, as stated, with respect to VA, the Court has 
consistently declined to adopt a rule that accords greater 
weight to the opinions of treating physicians.  Winsett v. 
West, 11 Vet. App. 420 (1998); Guerrieri v. Brown, 4 Vet. 
App. 467 (1993); Chisem v. Brown, 4 Vet. App. 169, 176 
(1993).

In White v. Principi, 243 F.3d 1378, (March 27, 2001), the 
Court of Appeals for the Federal Circuit (hereinafter Federal 
Circuit) acknowledged that the treating physician rule is 
applied in Social Security cases and  PRIVATE 
"TYPE=PICT;ALT=" outlined the Court's discussion in prior 
case law as to the fact that adoption of the treating 
physician rule for VA purposes would conflict with the 
evaluative process as outlined in 38 C.F.R. § 3.303.  White 
at 1380, citing Guerrieri, 4 Vet. App. at 472.  The Federal 
Circuit then cited Schisler v. Heckler, 787 F.2d 76, 81 (2d 
Cir. 1986), and set out that the treating physicians' rule 
was specifically designed to address problems generated by 
the Social Security system.  The Federal Circuit noted that, 
as explained in Guerrieri, VA, unlike the Social Security 
Administration, operates its own system of medical facilities 
for the care and treatment of veterans, Guerrieri, 4 Vet. 
App. at 472, and concluded that the "treating physician" 
rule would conflict with 38 U.S.C.A. § 5107(b) under certain 
circumstances and would conflict with 38 C.F.R. § 3.303.  
White at 1381-82.  Accordingly, the Board is not herein 
obligated to give greater weight to Dr. Cardwell's opinion 
and has instead provided detailed reasons and bases for 
finding the June 1998 examination opinion more probative than 
the opinion offered by the veteran's treating physician.

The Court and the veteran's attorney also cited the Board's 
prior reliance on part of the June 1998 opinion while 
disregarding other portions of that same opinion.  The Court 
specifically noted the June 1998 examination conclusions as 
to the existence or nonexistence of back disability.  The 
June 1998 examiner deemed the veteran's post-service 
laminectomies and injuries to be evidenced by no current 
disability and opined that the veteran currently evidenced 
only age-related arthritis.  Such conclusion is not 
inconsistent with the remainder of the June 1998 opinion.  
Rather, the VA examiner considered the veteran's history and 
noted that certain back disabilities, even if no longer 
present, arose from the post-service injuries.  The Board's 
conclusions are based on consideration of such, in effect, 
that based on service records no chronic disability resulted 
from the in-service injury; that post-service injuries 
resulted in back disability/ies treated with surgery and 
other means and no longer evidenced; and, that currently 
diagnosed arthritis is age-related and not related to any 
incident of service.

The veteran's attorney also contends that the Board did not 
have the first page of the June 1998 examination, based upon 
the Board not naming the June 1998 physician.  A review of 
the record shows that the complete examination report is of 
record, and, review of the prior Board decision reflects 
reference to findings set out on the first page of the 
examination report.  In this decision the Board considered 
each page of the June 1998 report in concluding such to be 
the most probative evidence of record.


ORDER

Service connection for low back disability is denied.



		
	Shane A. Durkin
	Member, Board of Veterans' Appeals

 

